Citation Nr: 1450530	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of right shoulder acromioclavicular separation, excluding periods of convalescence after April 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1993 to February 1997.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Des Moines, Iowa that granted a 100 percent disability rating for periods of convalescence between December 16, 2008 and March 31, 2009, and March 16, 2010 and September 30, 2010 for service-connected right shoulder disability, and denied an evaluation in excess of 10 percent for all other periods, since April 1, 2009.

The Veteran was afforded personal hearing at the RO in January 2010 and by videoconference at the RO in September 2010 before the undersigned Veteran's Law Judge sitting at Washington, DC.  The transcripts are of record.

During the pendency of the appeal, by rating action dated in April 2013, a separate rating was established for right ulnar neuropathy at the elbow.  Received from the Veteran in October 2013 were the results of a VA neurological consultation in support of the claim.  He testified in September 2013 that he had undergone neurological studies of the right upper extremity.  It thus appears that the appellant might be seeking a higher rating for right ulnar neuropathy at the elbow.  This matter is referred to the RO for appropriate consideration. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected right shoulder disorder are more disabling than reflected by the currently assigned 10 percent disability evaluation.  He presented testimony on personal hearings to the effect that his employment, recreational pursuits and personal relationships are substantially compromised by the right shoulder, and that a higher rating is warranted, exclusive of the periods of convalescence since April 1, 2009.

During his hearings, the Veteran testified that he has received treatment for right shoulder disability at the Des Moines, Iowa VA Hospital over the years.  Review of the paper and electronic files discloses that there are no consistent VA outpatient records in this regard since September 2010.  The Board is thus put on notice as to the possible existence of VA clinical evidence that may have some bearing on the claim under consideration.  As such, it should be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from October 2010 through the present should be requested from the Des Moines, Iowa VA facility and associated with the claims folder.

The record reflects that the Veteran was most recently afforded a VA examination of the right shoulder in February 2013.  Since it has been almost two years since that evaluation and this case is being remanded for other reasons, the Board is of the opinion that a current VA right shoulder examination should be scheduled.  Especially in view of the contentions that the disorder is now worse.

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA records dating from October 2010 to the present and associate them with the claims folder or place in Virtual VA.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the orthopedic status of the service-connected right shoulder disorder.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings must be reported.  The examiner should provide ranges of motion for the service-connected disability, and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination due to symptoms associate with such.  The examiner must also provide an opinion on the functional effects of the service-connected right shoulder disorder.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

